EXHIBIT 5.1 [PFIZER LETTERHEAD] October 30, 2009 Pfizer Inc. 235 East 42nd Street New York, New York 10017 Ladies and Gentlemen: I have acted as counsel to Pfizer Inc., a Delaware corporation (the “Company”), in connection with the preparation of the Consent Solicitation/Prospectus Supplement, dated October16, 2009 (the “Prospectus Supplement”), to the Prospectus, dated March30, 2007 (the “Prospectus”), relating to the issuance by Pfizer of an unconditional and irrevocable guarantee, dated October30, 2009 (the “Pfizer Guarantee”) of the prompt payment, when due, of any amount owed to the holders of the debt securities (the “Securities”) of Wyeth, a Delaware corporation (“Wyeth”), issued under the indenture, dated April10, 1992, by and among Wyeth, as successor to American Home Products Corporation, and The Bank of New York Mellon, as successor to Manufacturers
